United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41772
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAURICE ANTHONY GREEN, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. G-01-CR-18
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Maurice Anthony Green, Jr. appeals his guilty plea

conviction for possession of more than fifty grams of cocaine

base with intent to distribute.   Green argues that 21 U.S.C. §§

841 (a) and (b) were rendered facially unconstitutional by

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).      Green concedes

that his argument is foreclosed by our opinion in United States

v. Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000)(revised

opinion), cert. denied, 532 U.S. 1045 (2001), which rejected a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41772
                                 -2-

broad Apprendi-based attack on the constitutionality of that

statute.   He raises the issue only to preserve it for Supreme

Court review.    A panel of this court cannot overrule a prior

panel’s decision in the absence of an intervening contrary or

superseding decision by this court sitting en banc or by the

United States Supreme Court.     Burge v. Parish of St. Tammany, 187
F.3d 452, 466 (5th Cir. 1999).    No such decision overruling

Slaughter exists.    Accordingly, Green’s argument is foreclosed.

     AFFIRMED.